El Juez PresideNte Señor Travieso
emitió la opinión del tribunal.
Doña Tomasa Miranda, casada con Juan I. Vilches, ra-dicó ante la Corte de Distrito de Caguas una moción en la que alegó que comparecía por sí y en representación de su citado esposo, quien se encuentra sufriendo de enajenación mental y recluido en una clínica por orden y cuenta del gobierno de los Estados Unidos; que su esposo es dueño, como bienes gananciales, de una finca de doce cuerdas y de un condominio igual a 2.70 cuerdas indivisas en la mitad indivisa de otra finca de 35 cuerdas; que es útil y necesario para el enajenado y para la peticionaria que ambas propie-dades sean vendidas; y terminó solicitando que las fincas fuesen vendidas en pública subasta al mejor postor. De-clarada con lugar la moción, el mársbal de dicha corte, en cumplimiento de la orden dictada por el tribunal, procedió a vender las dos fincas mediante subasta pública, adjudicando ambas al señor Andrés García Vargas. Por escritura de compraventa judicial de fecha 4 de enero de 1946, el márshal, “en representación y voz de la peticionaria doña Tomasa Miranda de Vilches y de su esposo Juan I. Vilches” vendió las dos fincas al citado Andrés García Vargas. Presentada la escritura al registro,' el Eegistrador practicó la inscripción “con el defecto subsanable de no haber comparecido al otor-gamiento de la escritura doña Tomasa Miranda de Vilches a fin de ratificar la venta en cuanto a la mitad de los inmuebles que por gananciales le corresponde”. No estuvo conforme *685el comprador señor Garcia Vargas y entabló el presente recurso.
Procede, a nuestro juicio, la revocación de la nota recu-rrida. De los documentos que constan en autos aparece que la señora Miranda de Vilclies compareció ante la Corte de Distrito por su propio derecho y en representación de su esposo incapacitado y obtuvo de dicha corte una orden auto-rizando al márshal a vender en subasta pública las dos pro-piedades pertenecientes a ambos peticionarios. El márshal cumplió dicha orden vendiendo, no solamente la mitad corres-pondiente al esposo incapacitado, si que también la otra mitad correspondiente a la esposa peticionaria. Habiendo dado ésta su consentimiento y autorización previos para que 3a venta fuera hecha por el márshal, no es necesario que ella comparezca nuevamente para ratificar un acto realizado a su instancia y con su previa y expresa autorización. Véase: Rivera v. Registrador, 65 D.P.R. 298.

Re revoca la vota recurrida, debiendo el Registrador ‘prac-ticar ¡a inscripción sin defecto alguno.